DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application

Claims 1-13 and 15-20 are pending and presented for examination. Claims 1, 15, 19 and 20 were amended and claim 14 was cancelled via the instant amendment dated 16 September 2020 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 16 September 2020 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-10, 13, 19 and 20 under the non-statutory type obviousness double patenting doctrine over US Patent Application No. 15382114 is WITHDRAWN over the instant amendment incorporating the subject matter from previously pending claim 14 from which a rejection was not made over that application.

The rejection of claims 1-10, 13, 19 and 20 under the non-statutory type obviousness double patenting doctrine over US Patent Application NO. 15452527 in view of Sinha is WITHDRAWN over the instant amendment incorporating the subject matter from previously pending claim 14 from which a rejection was not made over that application.



The rejection of claims 1-5, 12, 13 and 17-20 under 35 U.S.C. 102(b) over Pollack is WITHDRAWN over the instant amendment requiring claim 14 which Pollack was not utilized to reject. As is the dependent rejection of claim 13 under 35 U.S.C. 103(a) over Pollack in view of Olson as the base rejection was withdrawn.

The rejection of claims 1-5, 8-10, 12, 13 and 17-20 under 35 U.S.C. 103(a) over Pollack in view of Sinha is WITDHRAWN over the instant amendment incorporating previously pending claim 14, which was not rejected under by reference. As is the dependent rejection of claim 13 under 35 U.S.C. 103(a) over Pollack in view of Sinha and in further view of Olson as the base rejection was withdrawn.

The rejection of claims 1-9, 11,-13 and 17-20 under 35 U.S.C. 103(a) over Pollack in view of Nalepa is WITHDRAWN incorporating the subject matter of claim 14 which neither reference taught or reasonably suggested either alone or in combination. As is the dependent rejection of claim 13 under 35 U.S.C. 103(a) over Pollack in view of Nalepa and in further view of Olson as the base rejection was withdrawn.

The rejection of claims 1-5, 13 and 18 under 35 U.S.C. 103(a) over Pollack in view of Raek is WITHDRAWN incorporating the subject matter of claim 14 which neither reference taught or reasonably suggested either alone or in combination. As is the dependent rejection of claim 13 under 35 U.S.C. 103(a) over Pollack in view of Raek and in further view of Olson as the base rejection was withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The amendment is being made to correct an antecedent basis issue.
The application has been amended as follows: 
	In claim 2, line 1 please replace “the promoter” with --the halogen- or halide-promoter--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Three independent claims are allowed.
As to claim 1 (and those dependent thereon), it has incorporated by the subject matter of previous claim 14 and is allowable for reasons of record as set forth in the Office Action dated 9 September 2020 which is incorporated by reference.
As to claims 19 and 20, similar to claim 1 the nitrogen in a core and nitrogen in a surface layer for activated carbon for removing mercury form a merucyr-containing flue gas with the claimed NaBr or CaBr2 halogen-/halide-promoter of Br- and/or HBr- and ammonium sulfate is not taught or suggested by the prior art taken either alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796